Isbell, J.,
dissenting.' — I know of no precedent or principle that will justify the above ruling, in an action founded •on tort. The provision of the Code, § 1676, that “civil actions must be prosecuted in the name of the real parties in interest, except in the case of a trustee or other person legally •authorized to sue for another, and except where otherwise provided for by law,” I understand to mean, that the person’s name must be used in whom the, legal interest is vested; ■and that fictitious names, as in the old action of ejectment, are to be no longer countenanced. I also understand, that the effect of the words “ who sues for the use and benefit of •the Des Moines navigation and railroad company,” is to-give to the company the proceeds of the collection; and that whatever recovery may be had, will not be had by the state •in her own right, but as trustee for the companjú I know of no means whereby the state -may become a trustee, for the recovery of money for a trespass committed on her own lands.